Title: From George Washington to Richard Varick, 13 February 1782
From: Washington, George
To: Varick, Richard


                  
                     Dear Sir
                     Philada 13th February 1782
                  
                  I duely received your favr of the 14th ulto inclosing an abstract of the pay due your writers upon which Mr Morris has advanced 500 dollars for which sum you have his notes payable on demand in specie.  I am informed they are so well established in the Country that you may command the money for them—The whole is charged to your account—You will dispose of it in such proportions as you please, and when you make settlement bring in your Vouchers which will be the receipts of the several individuals.
                  I do not clearly understand your question respecting the General Index—You will therefore postpone going into it, before I see you, which will be no great while hence—The Indexes of each Volume should be made upon the last leaves of each Book, otherwise they will be always liable to be lost or misplaced.
                  I could not procure the dates of the appointments of the several Governors and Presidents of States—The appointments of the different Presidents of Congress you have inclosed.
                  Be good enough to look to the Books in which the General Orders are recorded and let me know the date of the last Order upon Record.  I am Dear Sir Yr most obt servt
                  
               